DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2021 has been entered.
Status of the Application
The amendment filed 5/24/2021 has been entered. The following has occurred: Claims 1, 4, 6, and 9 have been amended; No claims have been canceled; No claims have been added. 
Claims 1-10 are pending. 
Effective Filling Date: 6/26/2017.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Priority Objection is withdrawn in light of the amended claim limitations. 
Prior Specification Objection is withdrawn in light of corrected amendment filed to the Specification. 
Prior 35 U.S.C. 112(a) Rejection is withdrawn in light of the amended claim limitations. 
35 U.S.C. 101 Rejection is maintained in light of the amended claim limitations.
35 U.S.C. 103 Rejection is  withdrawn in light of the amended claim limitations. 
Priority
The present application claims priority to National Stage of PCT US18/39487, filed on 6/26/2018, which claims priority to Provisional Application 62/524,631, filed on 6/26/2017.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As discussed in MPEP 2106 as revised by the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)1, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea)(i.e., Step 2A.1) and whether the exception is integrated into a practical application (i.e., Step 2A.2). With respect to Step 2A.1, the 2019 PEG extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s): mathematical concepts, certain methods of organizing human activity, and mental processes.2 With respect to Step 2A.2, elements that are indicative of integration into a practical application are discussed in MPEP 2106.05(a), (b), (c), and (e).3 Elements that are not indicative of integration into a practical application are discussed in MPEP 2106.05 (f), (g), and (h).4 If the exception is not integrated into a practical application, the claim is found to be directed to the exception. It must then be determined whether the claim otherwise contains any additional elements or combination of additional elements sufficient to ensure that the claim recites an inventive concept, i.e., amounts to significantly more than the exception itself (i.e., Step 2B). 
Step 1:
In the present application, claims 1-5 are directed to a method (i.e. a process) and claims 6-10 are directed to a system (i.e. a machine). Thus, the eligibility analysis proceeds to Step 2A.1. 
Step 2A. 1:
The limitations of independent claim 6, which is representative of independent claim 1, have been denoted with letters by the Examiner for easy reference. The bold language of claim 6 recites a judicial exception as explained further below:
A system for improving a determination of when to replace or repair a particular consumer durable good having a variable replacement cost, the system comprising:
a network interface that is communicatively coupled to a first database and a second database via a network, the network interface accessible via the network by a plurality of real-time users including a plurality of owners, a plurality of manufacturers, a plurality of retailers, and a plurality of repair service providers;
a storage that stores a first plurality of rules for searching the first database and a second plurality of rules for searching the second database; 
an input device configured to input data into the storage; 
a memory including a random access memory and a cache memory; and 
a processor including a control component communicatively coupled to the network interface, the memory, the input device and the storage; wherein the processor:
receives, using the network interface, an input that identifies the particular consumer durable good, the input including metrics comprising; a type of the particular consumer durable good; an owner of the particular consumer durable good; an age of the particular consumer durable good; and a geographic region of the particular consumer durable good,
 normalizes and aggregates the metrics to generate a profile of the consumer durable good comprising information for the particular consumer durable good; 
stores the profile in the storage for access by the network interface via the network; 
collects a respective input from at least one of the plurality of real-time users and updates the profile for the particular consumer durable good based on the respective input;
retrieves, from the storage, the updated profile and rules for the particular consumer durable good, wherein the rules include the first plurality of rules and the second plurality of rules that are specific to the particular durable good,
searches, using the network interface, the first database for current pricing information on a replacement consumer durable good based upon the first plurality of rules and the updated profile of the particular consumer durable good; 
determines the variable replacement cost for the particular durable consumer durable good based on the current pricing information;
searches, using the network interface, the second database for warranty information on the particular consumer durable good based upon the second plurality of rules and the updated profile of the particular consumer durable good;
determines a current value of the particular consumer durable good by
correlating the warranty information with the updated profile for the particular consumer durable good;
compares the current value of the particular consumer durable good to the variable replacement cost to generate an indication on the interface of when the particular consumer durable good should be replaced or repaired; 
automatically transmits a first alert message to the owners on the network interface via the network to repair the particular consumer durable good or replace the particular consumer durable good with the replacement consumer durable good based upon the comparison of the current value to the variable replacement cost;
identifies the particular geographic region of the particular consumer durable good based on the updated profile, the particular geographic region having a plurality of the particular consumer durable good; 
calculates a number of the plurality of the particular consumer durable goods in the particular geographic region having a respective variable replacement cost that is less than a respective current value; and 
compares the calculated number of the plurality of the particular consumer durable goods in the particular geographic location to a first predetermined threshold; 
wherein when the threshold is not exceeded, the first database for the current pricing information on the replacement consumer durable good is automatically updated with a lowered price information, and 
wherein when the threshold is exceeded, the first database for the current pricing information on the replacement consumer durable good is automatically maintained without an updated price information, and 
automatically transmits a second alert message including the lowered price information or the current price information to a plurality of owners of the plurality of the particular consumer durable goods in the particular geographic location.
The highlighted portions of limitations [G]-[X] above recite managing personal behavior or relationship or interactions between people such as following rules or instructions for commercial interactions in the categories of advertising, marketing or sales activities or behaviors, that falls under “Certain Methods of Organizing Human Activity,” one of the abstract idea groupings articulated in the 2019 PEG. The above-mentioned limitations also recites concepts that are or can be performed in the human mind including but not limited to an observation, evaluation, judgment or opinion, which falls under “Mental Process,” another one of the abstract idea groupings articulated in the 2019 PEG. Under the broadest reasonable interpretation, other than (the non-highlighted portions of limitations [A]-[R]) the computing system with processor, memory, storage, input device and network interface, the claims 1 and 6 recite a process for determining when to replace or repair a particular consumer durable good having a variable replacement cost, comprising the steps of receives, … an input that identifies the particular consumer durable good, the input including metrics comprising; a type of the particular consumer durable good; an owner of the particular consumer durable good; an age of the particular consumer durable good; and a geographic region of the particular consumer durable good, normalizes and aggregates the metrics to generate a profile of the consumer durable good comprising information for the particular consumer durable good; stores the profile …;  collects a respective input from at least one of the plurality of real-time users and updates the profile for the particular consumer durable good based on the respective input; retrieves,…, the updated profile and rules for the particular consumer durable good, wherein the rules include the first plurality of rules and the second plurality of rules that are specific to the particular durable good, searches,…, the first database for current pricing information on a replacement consumer durable good based upon the first plurality of rules and the updated profile of the particular consumer durable good; determines the variable replacement cost for the particular durable consumer durable good based on the current pricing information; searches, …, the second database for warranty information on the particular consumer durable good based upon the second plurality of rules and the updated profile of the particular consumer durable good; determines a current value of the particular consumer durable good by correlating the warranty information with the updated profile for the particular consumer durable good; compares the current value of the particular consumer durable good to the variable replacement cost to generate an indication on the interface of when the particular consumer durable good should be replaced or repaired; automatically transmits a first alert message to the owners … to repair the particular consumer durable good or replace the particular consumer durable good with the replacement consumer durable good based upon the comparison of the current value to the variable replacement cost; identifies the particular geographic region of the particular consumer durable good based on the updated profile, the particular geographic region having a plurality of the particular consumer durable good; calculates a number of the plurality of the particular consumer durable goods in the particular geographic region having a respective variable replacement cost that is less than a respective current value; and compares the calculated number of the plurality of the particular consumer durable goods in the particular geographic location to a first predetermined threshold; wherein when the threshold is not exceeded, the first database for the current pricing information on the replacement consumer durable good is automatically updated with a lowered price information, and wherein when the threshold is exceeded, the first database for the current pricing information on the replacement consumer durable good is automatically maintained without an updated price information, and automatically transmits a second alert message including the lowered price information or the current price information to a plurality of owners of the plurality of the particular consumer durable goods in the particular geographic location, the underlying processes recited in the claims are all acts that could be performed by a human, e.g., mentally or manually, using pen and paper, without the use of a computer or any other machine. For example, a person, using pen and paper or via oral communication, could receive input from customer for identifying the particular consumer durable good, normalize and aggregate the input metrics to generate a profile of the consumer durable good; store the profile; collect input from users to update profile of the durable good; retrieve the updated profile and rules for the particular consumer durable good; search the first database for current pricing information based on the first plurality of rules and updated profile, determine the variable replacement cost for the particular durable consumer good based on the current pricing information; search the second database for warranty information based on second plurality of rules and updated profile; determine a current value of the particular consumer durable goods to the variable replacement cost to generate an indication when the particular consumer durable good should be replaced or repaired; transmit an alert message to the owner of the indication; identify the particular geographic region of the plurality of the particular consumer durable good based on the updated profile, the particular geographic region having a plurality of the particular consumer durable good; calculates a number of the plurality of the particular consumer durable goods in the particular geographic region having a respective variable replacement cost that is less than a respective current value; and compares the calculated number of the plurality of the particular consumer durable goods in the particular geographic location to a first predetermined threshold; wherein when the threshold is not exceeded, the first database for the current pricing information on the replacement consumer durable good is automatically updated with a lowered price information, and wherein when the threshold is exceeded, the first database for the current pricing information on the replacement consumer durable good is automatically maintained without an updated price information, and automatically transmits a second alert message including the lowered price information or the current price information to a plurality of owners of the plurality of the particular consumer durable goods in the particular geographic location. As supported and described in the Application Specification paragraphs [0002]-[0003], the above-mentioned steps and processes are commonly performed by owners and operators of residential properties by following specific rules, instructions, or guidance to determine of when to replace a consumer durable good with respect to replacement cost. 
Specifically, described in paragraphs [0002]-[0003] of the Applicant’s Specification, the above-mentioned steps are decisions commonly made by owners and operators of residential properties, as mental process in forms of evaluation and judgement. The highlighted steps can be done mentally without the need of using a computer system (non-highlighted portions), home owners have been making judgements or decisions on whether if it is cost effective to replace a product by comparing salvage value of the good to replacement cost, before the invention and the application of computers. Thus, the above-mentioned steps can also be considered to be “Mental Process” that can be performed in the human mind, which is also one of the abstract idea groupings articulated in the 2019 PEG. The analysis proceeds to Step 2A.2
Step 2A. 2:
This judicial exception is not integrated into a practical application because the additional elements merely adds instructions to apply the abstract idea to a computer and insignificant extra-solution activity. In particular, the claim only recites the additional elements - the use of (non-highlighted portions) computing system with processor, memory, storage, input device and network interface to perform generic computer functions (receive, normalize, aggregate, store, collect, search, determine, correlate, compare, identify, calculate, and transmit information). The computer in the steps is recited at a high-level of generality (i.e., as a generic computer components performing a generic computer function; See Applicant’s Specification at least at paragraphs [0025]-[0026] and Figure 3 describing the use of generic components of processor 310, network interface 340, memory 320, and storage 350. Paragraph [0028] defines input device to be any generic device known in the art to input information to the system, such as a keyboard) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) (“[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”).
The additional elements of computing system with processor, memory, storage, input device and network interface do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.    
That is, the limitations in [G], [I]-[K], [R], and [X] are merely steps of transmitting, receiving, and presenting data which are insignificant extra-solution activity to the judicial exception as discussed in MPEP 2106.05(g). Additionally, the function of limitations [H], [L]-[Q], and [S]-[W] are steps of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea as discussed in MPEP 2106.05(f). Accordingly, this additional element(s) does not integrate the abstract idea into a practical application because they do not improve a computer or other technology, do not transform a particular article, do not recite more than a general link to a computer, and do not invoke the computer in any meaningful way; the general computer is effectively part of the preamble instruction to “apply” the exception by the computer. Other additional elements amount to routine data gathering or output steps by displaying the result. Therefore, the claim is directed to an abstract idea and the analysis proceeds to Step 2B. 
Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, the bold/highlighted portions of the limitations recited above, were all considered to be an abstract idea in Step2A-Prong Two. The courts have found the computer functions of storing information, receiving information, processing information and transmitting/displaying the information as well-understood, routine and conventional computer activities. The claims do not solve any problem which is inherently rooted to computing technology, but rather improve upon the abstract idea for determining when to replace or repair a particular consumer durable goods in a computer environment. Further, the receiving, collecting, searching, and transmitting steps are recited at a high level of generality (i.e. as a general means of gathering data and performing well-understood, routine, and conventional functions when claimed in a merely generic manner (e.g. at a high level of generality) or as insignificant extra-solution activity--receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); BuySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 MPEP 2106.05(d).  Therefore, when considered separately and in combination the conclusion, the conclusion is that the claim does not recite anything significantly more than the judicial exception as the highlighted portions above provide only instructions to implement the abstract idea on a computer, merely using the computer as a tool to perform an abstract idea, as well as appending well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. The claim as a whole merely describes how to generally “apply” the concept for determining when to replace or repair a particular consumer durable goods. Thus viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. For these reasons there is no inventive concept in the claim and thus it is ineligible. Independent claim 1 recites substantially similar limitations as independent claim 6 and are therefore also considered abstract and being held rejected under the same grounds. 
Dependent claims 2-5 and 7-10 merely add further details of the abstract steps/elements recited in the independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technology environment. All of the steps of the dependent claims can still be performed mentally and are done, in the claims, by a generic computer. 
Dependent claims 2 and 7 further recite limitations of searching third database for salvage value, which is the same step of applying the functional step with the judicial exception or merely instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea as discussed in MPEP 2106.05(f). The step does not change the abstract idea of the independent claims. There are no additional element is added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible. 
Dependent claims 3 and 8 further recite limitations of sending email message to a user, which is another step of transmitting, receiving, and presenting data which are insignificant extra-solution activity to the judicial exception as discussed in MPEP 2106.05(g). The step does not change the abstract idea of the independent claims. There are no additional element is added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible. 
Dependent claims 4 and 9 further recite limitations of calculating a ratio of the current value and the replacement cost then sending email message to a user, which is the same step of applying the functional step with the judicial exception or merely instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea as discussed in MPEP 2106.05(f) and step of transmitting, receiving, and presenting data which are insignificant extra-solution activity to the judicial exception as discussed in MPEP 2106.05(g). The step does not change the abstract idea of the independent claims. There are no additional element is added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible. 
Dependent claims 5 and 10 further provides additional information for the consumer durable goods, which does not change the abstract idea of the independent claims. There are no additional element is added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible. 
In summary, the dependent claims considered both individually and as ordered combination do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Response to Remarks/Arguments
Specification
	Amendment to correct the Specification paragraphs [0034], [0036], and [0044] is acknowledged and entered. 
35 U.S.C. 112 Rejection
	Applicant’s Remarks have been fully considered. The Remarks are directed to amended claim limitations, which is deem moot, previous 112 rejection has been withdrawn.
35 U.S.C. 101 Rejection
	Applicant’s Remarks have been fully considered, which are found to be unpersuasive. See 35 U.S.C. 101 rejection above for detail analysis of the amended claim limitations. 
	The Applicant asserts the information provided in the system are time-sensitive information of “optimal times and prices” for repair or replacement opportunities. “Without the system 300, access to information in order to evaluate that information, and the ability to respond to such time-sensitive information is impossible.” Further, the Applicant asserts that “Owners 110, manufacturers 120, retailers 130, and repair service provides 140 cannot possible achieve the advantages provides by the system 300, by hand, or in the human mind alone without the system 300.” The Examiner respectfully disagrees. First, the limitation of “time sensitive information” is not reflected in the claims. Second, nothing in the Specification nor the claim prevents a human to collect the same time-sensitive information to perform the same function and achieve the same result. Further, the function of communicating between systems and accessing information in a convenience (e.g., more efficient, faster, and etc.) has been held not be an “inventive concept” or specific improvement. 
In the case of the instant invention, the Examiner asserts that the specification lacks any disclosure of evidence to demonstrate that the invention is seeking to improve upon the technology or, more specifically, that the claimed invention is directed towards addressing and improving upon an issue that arose from the technology, but merely demonstrating that the claimed invention is directed towards the abstract idea and merely applying or utilizing generic computing devices performing their generic functions in the technical field of providing information for the determination of whether to replace or repair particular consumer durable good due to the benefits that computing devices provided, i.e. faster, more efficient, and etc..  The courts further stated:
“The Supreme Court has not established a definitive rule to determine what constitutes an “abstract idea” sufficient to satisfy the first step of the Mayo/Alice inquiry. See id. at 2357. Rather, both this court and the Supreme Court have found it sufficient to compare claims at issue to those claims already found to be directed to an abstract idea in previous cases. “[The Court] need not labor to delimit the precise contours of the ‘abstract ideas’ category in this case. It is enough to recognize that there is no meaningful distinction between the concept of risk hedging in Bilski and the concept of intermediated settlement at issue here.” Alice, 134 S. Ct. at 2357; see also OIP Techs., 788 F.3d at 1362. For instance, fundamental economic and conventional business practices are often found to be abstract ideas, even if performed on a computer. See, e.g., OIP Techs., 788 F.3d at 1362–63.”
 
(Page 10)
 
“Moreover, we are not persuaded that the invention’s ability to run on a general-purpose computer dooms the claims. Unlike the claims at issue in Alice or, more recently in Versata Development Group v. SAP America, Inc., 793 F.3d 1306 (Fed. Cir. 2015), which Microsoft alleges to be especially similar to the present case, Appellee’s Br. 18, see also Oral Argument at 15:40–18:15, the claims here are directed to an improvement in the functioning of a computer. In contrast, the claims at issue in Alice and Versata can readily be understood as simply adding conventional computer components to well-known business practices. See Alice, 134 S. Ct. at 2358–60; Versata Dev. Grp., 793 F.3d at 1333–34 (computer performed “purely conventional” steps to carry out claims directed to the “abstract idea of determining a price using organization and product group hierarchies”); see also Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims attaching generic computer components to perform “anonymous loan shopping” not patent eligible); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367–69 (Fed. Cir. 2015) (claims adding generic computer components to financial budgeting); OIP Techs., 788 F.3d at 1362–64 (claims implementing offer-based price optimization using conventional computer activities); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 714–17 (Fed. Cir.  2014) (claims applying an exchange of advertising for copyrighted content to the Internet); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1354–55 (Fed. Cir. 2014) (claims adding generic computer functionality to the formation of guaranteed contractual relationships). And unlike the claims here that are directed to a specific improvement to computer functionality, the patent ineligible claims at issue in other cases recited use of an abstract mathematical formula on any general purpose computer, see Gottschalk v. Benson, 409 U.S. 63, 93 (1972), see also Alice, 134 S. Ct. at 2357–58, or recited a purely conventional computer implementation of a mathematical formula, see Parker v. Flook, 437 U.S. 584, 594 (1978); see also Alice, 134 S. Ct. at 2358, or recited generalized steps to be performed on a computer using conventional computer activity, see Internet Patents, 790 F.3d 1348–49 (claims directed to abstract idea of maintaining computer state without recitation of specific activity used to generate that result), Digitech Image Techs., LLC v. Electrs. For Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014) (claims directed to abstract idea of “organizing information through mathematical correlations” with recitation of only generic gathering and processing activities).”
 
(Pages 16 – 17)
 
“In sum, the self-referential table recited in the claims on appeal is a specific type of data structure designed to improve the way a computer stores and retrieves data in memory. The specification’s disparagement of conventional data structures, combined with language describing the “present invention” as including the features that make up a self-referential table, confirm that our characterization of the “invention” for purposes of the § 101 analysis has not been deceived by the “draftsman’s art.” Cf. Alice, 134 S. Ct. at 2360. In other words, we are not faced with a situation where general-purpose computer components are added post-hoc to a fundamental economic practice or mathematical equation. Rather, the claims are directed to a specific implementation of a solution to a problem in the software arts. Accordingly, we find the claims at issue are not directed to an abstract idea.”
 
(Page 18)
 
As a result, the Examiner asserts that, in light of the applicant’s specification (see Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1346 (Fed. Cir. 2015); see Genetic Techs. Ltd. v. Merial L.L.C., 2016 WL 1393573, at *5 (Fed. Cir. 2016) (inquiring into “the focus of the claimed advance over the prior art”)), the claimed invention does not lie with the improvement of a technology, identifying and resolving an issue that arose from the technology, or that the claimed invention is “deeply rooted in the technology”, but that the claimed invention is directed towards the abstract idea of providing information for the determination of whether to replace or repair particular consumer durable good and merely utilizing generic computing devices (see Applicant Specification at least at paragraphs [0025]-[0026] and Figure 3).
35 U.S.C. 103 Rejection
	Applicant’s Remarks have been fully considered and in light of the amended claim limitations, the 103 rejection is withdrawn. 
The closest prior arts found are:
Librizzi (US 20100228676 A1) is directed to a method and system for upgrading, donating, trading, replacing, or recycling a mobile device, which discloses the limitations:
a network interface that is communicatively coupled to a first database and a second database via a network, the network interface accessible via the network by a plurality of real-time users including a plurality of owners, a plurality of manufacturers, a plurality of retailers, and a plurality of repair service providers (Fig. 2 and para. [0048], [0051]-[0053], [0056],  [0062], [0066], [0068]-[0070], [0073], [0079], [0085], [0089], [0097], and [0106]); 
a storage that stores a first plurality of rules for searching the first database and a second plurality of rules for searching the second database (para. [0048], [0070]); 
an input device configured to input data into the storage (para. [0097], and [0050]); 
a memory including a random access memory and a cache memory (Para. [0048] and [0063]-[0064]); 
a processor including a control component communicatively coupled to the network interface, memory, input device and the storage, wherein the processor (Abstract, para. [0015], [0048], [0063]-[0064] and fig. 9); 
receives, using the network interface, an input that identified the particular consumer durable good, the input including metrics comprising:
a type of the particular consumer durable good (Para. [0062], [0065]-[0066], [0074], [0076], [0096]-[0097] and [0104])
an owner of the particular consumer durable good (Para. [0062], [0074], [0082], and [0108]); 
normalizes and aggregates the metrics to generate a profile of the consumer durable good comprising information for the particular consumer durable good (Para. [0079], [0067], [0084]-[0085], [0088]);
stores the profile in the storage for access by the network interface via the network (See para. [0048], [0085], and [0088]); 
collects a respective input from at least one of the plurality of real-time users and updates the profile for the particular consumer durable good based on the respective input (Para. [0067], [0084]-[0085] and [0088]);
retrieves, from the storage, the updated profile and rules for the particular consumer durable good, wherein the rules include the first plurality of rules and the second plurality of rules that are specific to the particular durable good (para. [0048], [0067], [0070], [0084]-[0085], [0088], and [0099]); 
searches, using the network interface, the first database for current pricing information on a replacement consumer durable good based upon the first plurality of rules and the updated profile of the particular consumer durable good (Para. [0079]-[0080] and [0084]-[0085]);
determines the variable replacement cost for the particular durable consumer durable good based on the current pricing information (Para. [0084]-[0085]). 
	Birchall (US 20120290333 A1) is directed to system and method of determining whether to repair or replace an insured item in the nature of personal property insured under an insurance policy, which specifically teaches:
the input including metrics comprising: an age of the particular consumer durable good; and a geographic region of the particular consumer durable good (Birchall: Claim 13, para. [0050], [0058], [0072], “The data is filtered utilizing specific terms as inputted by the query. For example, a user can query for a new television and refine the analysis by adding terms related to its age, its geographic location, or its brand name. The system utilizes those terms to refine the accessed data. The refined data is then sorted by relevancy and stored in a temporary database.”), -6- 6661905.1Applicant: MASSETTRACK Application No.: 16/626,020 
normalizes and aggregates the metrics to generate a profile of the consumer durable good comprising information for the particular consumer durable good (Birchall: Claim 13, para. [0050], [0058], [0072], “The data is filtered utilizing specific terms as inputted by the query. For example, a user can query for a new television and refine the analysis by adding terms related to its age, its geographic location, or its brand name. The system utilizes those terms to refine the accessed data. The refined data is then sorted by relevancy and stored in a temporary database.”); 
searches, using the network interface (Para. [0017], [0046]-[0051], “communication network”), the second database for warranty information on the particular consumer durable good based upon the second plurality of rules and updated profile of the particular consumer durable good; (Claim 13, para. [0021], “The present invention utilizes a real time search engine to acquire the most current replacement costs for an item and compares it to the total associated costs of repairing the item along with any potential salvage values. Historical results regarding insured acceptance of repaired items are gathered and stored in a database to provide guidance as to the tendencies of certain items or products to be rejected by insured. A similar database details the historical salvage potential of specific items.” Para. [0054]-[0055] disclosing the system searches the appropriate databases, accesses the information to acquire current, real time repair costs of the insured item. );
determines a current value of the particular durable consumer good by: correlating the warranty information with the updated profile for the particular consumer durable good (Para. [0018], “In addition, Allstate® currently utilizes a remote contents estimating system. The system is an Internet-based system for providing an estimate of the cost of settling an insurance claim. Inventory information subject to the claim is collected and a price data acquirer is used to obtain prices for replacing the inventory items from a price database or similar source. The system is meant to be a comprehensive method of resolving the entire claim and provides a means for absorbing supplemental information into the original recommended settlement and generating a new updated version. The system incorporates policy limit information and depreciation tables as part of its process for providing an estimate of the claim's resolution costs. The system considers multiple options for each item in the claim (including repair and/or cleaning costs, replacement costs, RCV/ACV, and replacement allowances) and recommends a specific solution while arriving at the estimated total claim cost.” Teaching the determining of claim’s resolution costs, (i.e. true current value) from searching of price database (which may be warranty information) and depreciation table. In para. [0054]-[0055] and Fig. 3 teaching the determining of repair cost from acquiring repair cost data of the insured item which is determining a current value of the particular durable consumer good from warranty information. See para. [0087], “acquiring information related to the repair cost of at least one insured item with an outstanding insurance claim;” The insurance information of the item is representative to warranty information about the particular durable good, since both is related to a party that issues compensation to when item is broken/malfunctioned);
compares the current value of the particular consumer durable good to the variable replacement cost to generate an indication on the interface of when the particular consumer durable good should be replaced or repaired (Fig. 3 and para. [0085] teaching the comparing of repair cost (i.e. current value) with the replacement cost. Para. [0085]-[0086], “After determining the repair cost 310 and determining the replacement cost 320 in the manner described, the processing node compares the cost of each alternative as depicted by 330. Any means of comparison can be utilized, however, in the preferred embodiment, the processing node compares the overall cost to repair the item with the overall cost to replace the item. After comparing the costs of each alternative 330, the processing node chooses the most cost effective alternative (i.e., the cheaper alternative). The results of the comparison are electronically sent to query interface 200 and displayed to the user as depicted by 340. In the preferred embodiment, the display is simply a message such as “repair item at location X” or “replace item by purchasing item from location Y.” However, any display which reports the results of the comparison can be utilized in accordance with the present invention. For example, query interface 200 can display the results of the 10 cheapest repair options along with the results with the 10 cheapest replacement options. It is contemplated that any other method of displaying the results of the comparison can be utilized in accordance with the present invention.”); and
automatically transmits a first alert message to the owners on the network interface via the network to repair the particular consumer durable good or replace the particular consumer durable good with the replacement consumer durable good based upon the comparison of the current value to the variable replacement cost (Para. [0085]-[0086]). 
Gruter (US 20080255887 A1) is directed to a method and system for processing insurance claim for damage vehicle, which teaches the limitations of 
identifies the particular geographic region of the particular consumer durable good based on the updated profile, the particular geographic region having a plurality of the particular consumer durable good (Abstract, claim 1, para. [0010], [0011], [0018], [0021], [0024], and [0039]). 
in the particular geographic region having a respective variable replacement cost that is less than a respective current value (Para. [0002]-[0003], [0011]-[0012], [0021]-[0023]); and 
compares the particular consumer durable goods in the particular geographic location to a first predetermined threshold (para. [0003], [0011]-[0012], and [0024]); 
wherein when the threshold is not exceeded, the first database for the current pricing information on the replacement consumer durable good is automatically updated with a lowered price information (para. [0030]-[0035]), and 
wherein when the threshold is exceeded, the first database for the current pricing information on the replacement consumer durable good is automatically maintained without an updated price information (para. [0030]-[0035]), and 
automatically transmits a second alert message including the lowered price information or the current price information to a plurality of owners of the plurality of the particular consumer durable goods in the particular geographic location (para. [0030]-[0035], [0041]).
Chrzan (US 20140257934 A1) is directed to price scoring of vehicles using statistical modeling techniques that accommodates factors such as geography and dealer reputation to characterize a population of used cars for sale, which specifically teaches, 
identifies the particular geographic region of the particular consumer durable good based on the updated profile, the particular geographic region having a plurality of the particular consumer durable good (Claims 1, 6-7, 12, and 17 teaches the identifying of a number of vehicle within a geographic region. In para. [0002]-[0003], [0013], [0016], [0020], [0024], [0027], [0030],  [0034], [0046], [0048]-[0050], , teaching the retrieving of vehicle listings from plurality of data sources and identifying of a number of vehicles within a geographic region). 
Chrzan teaches the determining of ranking based on relative value (i.e. threshold) using a difference between a fair market price and a listing price for each of the number of vehicles (para. [0020], [0027]). Further the fair market price for the vehicles are determined using the regression model based on parameters including vehicle type, quantity and quality of vehicle within geographic region (Abstract, claims 1, 5, 9, 12, and para. [0024], [0039]-[0042], [0044]-[0046]). 
However, the combination of the above references do not explicitly teach calculates a number of the plurality of the particular consumer durable goods in the particular geographic region having a respective variable replacement cost that is less than a respective current value and compares the calculated number of the plurality of the particular consumer durable goods in the particular geographic location to a first predetermined threshold.
Examiner notes that the underlined limitations above, in combination with the other limitations found within the independent claims are found to be allowable over the prior art of record. 
The prior art of record neither anticipates nor fairly and reasonably teach the independent claims 1 and 6.
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
Price (US 20080189182 A1) is directed to a method 10 for repairing, maintaining and replacing selected equipment includes selecting equipment for repair, maintenance and replacement services 12, selecting a first entity for warranting repair services for the selected equipment 14, selecting a second entity for holding funds for maintaining and replacing the selected equipment 16, selecting a third entity for maintaining and replacing the selected equipment 17, contacting an owner of the selected equipment for entering into a service agreement for the selected equipment 18, verifying that the owner and the selected equipment satisfy conditions in the service agreement 20, providing a maintenance and replacement services contract for signing by the owner and third entity 24, verifying acceptance of the maintenance and replacement services contract 26, and submitting the maintenance and replacement services contract for approval by a user of the method 28.
Takae et al. (US 20020040325 A1) is directed to a method for managing product information, warranty information corresponding to a purchased product identification received from a customer-terminal used by a customer is retrieved from a sales information management database managing the purchased product identification identifying a product that the customer purchased and the warranty information showing a warranty of the product and then a request process corresponding to a request item indicated from the customer-terminal is conducted.
Thomson et al (US 20030061104 A1) is directed to a warranty support for purchased products is provided by an electronic warranty administrator that maintains a plurality of databases. A first database identifies customers, either individuals or corporate entities having warrantied products. A second database identifies the manufacturers of those products. The warranty administrator coordinates between the customer, the manufacturer and a service provider to provide warranty repairs. Unlike conventional extended warranties offered by third parties, the manufacturer remains in the repair process and thereby gains valuable information about the long term satisfaction of the customers. The warranty administrator also provides the manufacturer with a means to contact the customer about other products, product recalls and affinity programs thereby promoting brand loyalty.
Kioussis et al. (US 20140149159 A1) is directed to an invention relates generally to the field of Asset Management and more specifically to a process for grading, on a standardized scale, the technical condition of an Asset that has a Scheduled Maintenance Program issued by the Asset's manufacturer or other governing authority, and is comprised of the following: an Asset Technical Condition Score that evaluates and measures an Asset's technical condition, relative to its Optimal Technical Condition, with respect to the Asset's Scheduled Maintenance Program; an Asset Technical Financial Exposure Value, representing and measuring an Asset's accrued Inspection liability due to utilization or other technical aging influence, based on its Optimal Inspection Liability, with respect to the Asset's Scheduled Maintenance Program; and, an Asset Technical Financial Condition Score representing and measuring an Asset's financial rating, relative to its Optimal Technical Condition, with respect to the Asset's Scheduled Maintenance Program. Specifically teaches standardizing format of claims 1 and 6. 
Cannata et al. (US 20120136809 A1) is directed to method of creating a per quantity price for an item for use by a price management system includes the step of utilizing a computer that includes relational database software. The method also includes the steps of determining a final price (FP) for the item and adjusting the FP by a slope quantity percent (SQP) that is based on a quantity of the item sold and on data stored on the computer to arrive at a pre-slope price (PSP). The method further includes the steps of identifying a benchmark price (BP) for the item, calculating a base quantity percent (BQP) for the item based on the PSP and BP, and providing the BQP for the item to the price management system for use in pricing orders for that item, which teaches a price estimation dependent on quantity of items sold. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENREN CHEN whose telephone number is (571)272-5208.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.C./Examiner, Art Unit 3689                                                                                                                                                                                                        
/CARRIE S GILKEY/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 84 Fed. Reg. 50, 51 (Jan 7, 2019).
        2 Id. at 52. 
        3 Id. at 55. 
        4 Id. at 55.